68 N.Y.2d 751 (1986)
In the Matter of the Arbitration between Hanover Insurance Company, Respondent, and Eddy Saint Louis, Appellant.
Court of Appeals of the State of New York.
Decided July 10, 1986.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that it does not lie as of right from the Appellate Division order of reversal, absent a dissent by at least two Justices or the direct involvement of a substantial constitutional question (CPLR 5601, as amended by L 1985, ch 300, § 1).